Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 1 of 14 Page ID #:363




   1

   2

   3

   4

   5

   6

   7
                             UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9

  10    JASON ROTHMAN,
                                                    Case No. 2:20-cv-9760-CAS-MRWx
  11                 Plaintiff,
  12                                                 STIPULATED PROTECTIVE
                                                     ORDER
  13           v.
                                                     (MRW VERSION 4/19)
  14
                                                    ‫ ܈‬Check if submitted without
  15    EQUINOX HOLDINGS, INC., et al.,             material modifications to MRW form
  16                 Defendants.
  17

  18   1.    INTRODUCTION
  19         1.1     PURPOSES AND LIMITATIONS
  20         Discovery in this action is likely to involve production of confidential,
  21   proprietary, or private information for which special protection from public
  22   disclosure and from use for any purpose other than prosecuting this litigation may
  23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  24   enter the following Stipulated Protective Order. The parties acknowledge that this
  25   Order does not confer blanket protections on all disclosures or responses to
  26   discovery and that the protection it affords from public disclosure and use extends
  27   only to the limited information or items that are entitled to confidential treatment
  28
       STIPULATED PROTECTIVE ORDER                                             2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 2 of 14 Page ID #:364




   1   under the applicable legal principles. The parties further acknowledge, as set forth
   2   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   3   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   4   procedures that must be followed and the standards that will be applied when a party
   5   seeks permission from the court to file material under seal.
   6          1.2    GOOD CAUSE STATEMENT
   7          Good cause exists because Plaintiff’s claims of unfair business practices
   8   against Defendant’s fitness clubs are likely to involve requests for membership data,
   9   customer lists, pricing information corresponding to monthly dues, marketing
  10   information, and other business information of a sensitive or proprietary nature that
  11   would harm Defendant if publicly disclosed, such as to its competitors.
  12          Although discovery is currently stayed pending mediation, the parties seek a
  13   protective order now to facilitate the exchange of confidential information in
  14   connection with the mediation.
  15   2.     DEFINITIONS
  16          2.1    Action: This pending federal lawsuit.
  17          2.2    Challenging Party: a Party or Non-Party that challenges the
  18   designation of information or items under this Order.
  19          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  20   how it is generated, stored or maintained) or tangible things that qualify for
  21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  22   the Good Cause Statement.
  23          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  24   their support staff).
  25          2.5    Designating Party: a Party or Non-Party that designates information or
  26   items that it produces in disclosures or in responses to discovery as
  27   “CONFIDENTIAL.”
  28
                                         2
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                  2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 3 of 14 Page ID #:365




   1         2.6    Disclosure or Discovery Material: all items or information, regardless
   2   of the medium or manner in which it is generated, stored, or maintained (including,
   3   among other things, testimony, transcripts, and tangible things), that are produced or
   4   generated in disclosures or responses to discovery in this matter.
   5         2.7    Expert: a person with specialized knowledge or experience in a matter
   6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   7   an expert witness or as a consultant in this Action.
   8         2.8    House Counsel: attorneys who are employees of a party to this Action.
   9   House Counsel does not include Outside Counsel of Record or any other outside
  10   counsel.
  11         2.9    Non-Party: any natural person, partnership, corporation, association, or
  12   other legal entity not named as a Party to this action.
  13         2.10 Outside Counsel of Record: attorneys who are not employees of a
  14   party to this Action but are retained to represent or advise a party to this Action and
  15   have appeared in this Action on behalf of that party or are affiliated with a law firm
  16   which has appeared on behalf of that party, and includes support staff.
  17         2.11 Party: any party to this Action, including all of its officers, directors,
  18   employees, consultants, retained experts, and Outside Counsel of Record (and their
  19   support staffs).
  20         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  21   Discovery Material in this Action.
  22         2.13 Professional Vendors: persons or entities that provide litigation
  23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  25   and their employees and subcontractors.
  26         2.14 Protected Material: any Disclosure or Discovery Material that is
  27   designated as “CONFIDENTIAL.”
  28
                                         3
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 4 of 14 Page ID #:366




   1         2.15 Receiving Party: a Party that receives Disclosure or Discovery
   2   Material from a Producing Party.
   3

   4   3.    SCOPE
   5         The protections conferred by this Stipulation and Order cover not only
   6   Protected Material (as defined above), but also (1) any information copied or
   7   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   8   compilations of Protected Material; and (3) any testimony, conversations, or
   9   presentations by Parties or their Counsel that might reveal Protected Material.
  10         Any use of Protected Material at trial will be governed by the orders of the
  11   trial judge. This Order does not govern the use of Protected Material at trial.
  12

  13   4.    DURATION
  14         Even after final disposition of this litigation, the confidentiality obligations
  15   imposed by this Order will remain in effect until a Designating Party agrees
  16   otherwise in writing or a court order otherwise directs. Final disposition will be
  17   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  18   or without prejudice; and (2) final judgment herein after the completion and
  19   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  20   including the time limits for filing any motions or applications for extension of time
  21   pursuant to applicable law.
  22

  23   5.    DESIGNATING PROTECTED MATERIAL
  24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  25   Each Party or Non-Party that designates information or items for protection under
  26   this Order must take care to limit any such designation to specific material that
  27   qualifies under the appropriate standards. The Designating Party must designate for
  28
                                         4
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 5 of 14 Page ID #:367




   1   protection only those parts of material, documents, items, or oral or written
   2   communications that qualify so that other portions of the material, documents,
   3   items, or communications for which protection is not warranted are not swept
   4   unjustifiably within the ambit of this Order.
   5         Mass, indiscriminate, or routinized designations are prohibited. Designations
   6   that are shown to be clearly unjustified or that have been made for an improper
   7   purpose (e.g., to unnecessarily encumber the case development process or to impose
   8   unnecessary expenses and burdens on other parties) may expose the Designating
   9   Party to sanctions.
  10         If it comes to a Designating Party’s attention that information or items that it
  11   designated for protection do not qualify for protection, that Designating Party must
  12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  13         5.2    Manner and Timing of Designations. Except as otherwise provided in
  14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  16   under this Order must be clearly so designated before the material is disclosed or
  17   produced.
  18         Designation in conformity with this Order requires:
  19         (a) for information in documentary form (e.g., paper or electronic documents,
  20   but excluding transcripts of depositions or other pretrial or trial proceedings), that
  21   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  22   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  23   portion or portions of the material on a page qualifies for protection, the Producing
  24   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  25   markings in the margins).
  26                A Party or Non-Party that makes original documents available for
  27   inspection need not designate them for protection until after the inspecting Party has
  28
                                         5
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 6 of 14 Page ID #:368




   1   indicated which documents it would like copied and produced. During the
   2   inspection and before the designation, all of the material made available for
   3   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
   4   identified the documents it wants copied and produced, the Producing Party must
   5   determine which documents, or portions thereof, qualify for protection under this
   6   Order. Then, before producing the specified documents, the Producing Party must
   7   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
   8   If only a portion or portions of the material on a page qualifies for protection, the
   9   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  10   appropriate markings in the margins).
  11         (b) for testimony given in depositions that the Designating Party identify the
  12   Disclosure or Discovery Material on the record, before the close of the deposition all
  13   protected testimony.
  14         (c) for information produced in some form other than documentary and for
  15   any other tangible items, that the Producing Party affix in a prominent place on the
  16   exterior of the container or containers in which the information is stored the legend
  17   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  18   protection, the Producing Party, to the extent practicable, will identify the protected
  19   portion(s).
  20         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  21   failure to designate qualified information or items does not, standing alone, waive
  22   the Designating Party’s right to secure protection under this Order for such material.
  23   Upon timely correction of a designation, the Receiving Party must make reasonable
  24   efforts to assure that the material is treated in accordance with the provisions of this
  25   Order.
  26

  27

  28
                                         6
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 7 of 14 Page ID #:369




   1   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   2             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   3   designation of confidentiality at any time that is consistent with the Court’s
   4   Scheduling Order.
   5             6.2   Meet and Confer. The Challenging Party will initiate the dispute
   6   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
   7   et seq.
   8             6.3   The burden of persuasion in any such challenge proceeding will be on
   9   the Designating Party. Frivolous challenges, and those made for an improper
  10   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  11   parties) may expose the Challenging Party to sanctions. Unless the Designating
  12   Party has waived or withdrawn the confidentiality designation, all parties will
  13   continue to afford the material in question the level of protection to which it is
  14   entitled under the Producing Party’s designation until the Court rules on the
  15   challenge.
  16
  17   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  18             7.1   Basic Principles. A Receiving Party may use Protected Material that is
  19   disclosed or produced by another Party or by a Non-Party in connection with this
  20   Action only for prosecuting, defending, or attempting to settle this Action. Such
  21   Protected Material may be disclosed only to the categories of persons and under the
  22   conditions described in this Order. When the Action has been terminated, a
  23   Receiving Party must comply with the provisions of section 13 below (FINAL
  24   DISPOSITION).
  25             Protected Material must be stored and maintained by a Receiving Party at a
  26   location and in a secure manner that ensures that access is limited to the persons
  27   authorized under this Order.
  28
                                         7
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 8 of 14 Page ID #:370




   1         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   2   otherwise ordered by the court or permitted in writing by the Designating Party, a
   3   Receiving Party may disclose any information or item designated
   4   “CONFIDENTIAL” only to:
   5               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   6   well as employees of said Outside Counsel of Record to whom it is reasonably
   7   necessary to disclose the information for this Action;
   8               (b) the officers, directors, and employees (including House Counsel) of
   9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  10               (c) Experts (as defined in this Order) of the Receiving Party to whom
  11   disclosure is reasonably necessary for this Action and who have signed the
  12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  13               (d) the Court and its personnel;
  14               (e) court reporters and their staff;
  15               (f) professional jury or trial consultants, mock jurors, and Professional
  16   Vendors to whom disclosure is reasonably necessary for this Action and who have
  17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  18               (g) the author or recipient of a document containing the information or a
  19   custodian or other person who otherwise possessed or knew the information;
  20               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
  21   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  22   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  23   will not be permitted to keep any confidential information unless they sign the
  24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  25   agreed by the Designating Party or ordered by the court. Pages of transcribed
  26   deposition testimony or exhibits to depositions that reveal Protected Material may
  27   be separately bound by the court reporter and may not be disclosed to anyone except
  28
                                         8
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                    2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 9 of 14 Page ID #:371




   1   as permitted under this Stipulated Protective Order; and
   2             (i) any mediator or settlement officer, and their supporting personnel,
   3   mutually agreed upon by any of the parties engaged in settlement discussions.
   4

   5   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   6   IN OTHER LITIGATION
   7         If a Party is served with a subpoena or a court order issued in other litigation
   8   that compels disclosure of any information or items designated in this Action as
   9   “CONFIDENTIAL,” that Party must:
  10             (a) promptly notify in writing the Designating Party. Such notification
  11   will include a copy of the subpoena or court order;
  12             (b) promptly notify in writing the party who caused the subpoena or order
  13   to issue in the other litigation that some or all of the material covered by the
  14   subpoena or order is subject to this Protective Order. Such notification will include
  15   a copy of this Stipulated Protective Order; and
  16             (c) cooperate with respect to all reasonable procedures sought to be
  17   pursued by the Designating Party whose Protected Material may be affected.
  18         If the Designating Party timely seeks a protective order, the Party served with
  19   the subpoena or court order will not produce any information designated in this
  20   action as “CONFIDENTIAL” before a determination by the court from which the
  21   subpoena or order issued, unless the Party has obtained the Designating Party’s
  22   permission. The Designating Party will bear the burden and expense of seeking
  23   protection in that court of its confidential material and nothing in these provisions
  24   should be construed as authorizing or encouraging a Receiving Party in this Action
  25   to disobey a lawful directive from another court.
  26

  27

  28
                                         9
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 10 of 14 Page ID #:372




   1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2   PRODUCED IN THIS LITIGATION
   3             (a) The terms of this Order are applicable to information produced by a
   4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   5   produced by Non-Parties in connection with this litigation is protected by the
   6   remedies and relief provided by this Order. Nothing in these provisions should be
   7   construed as prohibiting a Non-Party from seeking additional protections.
   8             (b) In the event that a Party is required, by a valid discovery request, to
   9   produce a Non-Party’s confidential information in its possession, and the Party is
  10   subject to an agreement with the Non-Party not to produce the Non-Party’s
  11   confidential information, then the Party will:
  12                (1) promptly notify in writing the Requesting Party and the Non-Party
  13   that some or all of the information requested is subject to a confidentiality
  14   agreement with a Non-Party;
  15                (2) promptly provide the Non-Party with a copy of the Stipulated
  16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  17   specific description of the information requested; and
  18                (3) make the information requested available for inspection by the
  19   Non-Party, if requested.
  20             (c) If the Non-Party fails to seek a protective order from this court within
  21   14 days of receiving the notice and accompanying information, the Receiving Party
  22   may produce the Non-Party’s confidential information responsive to the discovery
  23   request. If the Non-Party timely seeks a protective order, the Receiving Party will
  24   not produce any information in its possession or control that is subject to the
  25   confidentiality agreement with the Non-Party before a determination by the court.
  26   Absent a court order to the contrary, the Non-Party will bear the burden and expense
  27   of seeking protection in this court of its Protected Material.
  28
                                         10
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 11 of 14 Page ID #:373




   1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3   Protected Material to any person or in any circumstance not authorized under this
   4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   7   persons to whom unauthorized disclosures were made of all the terms of this Order,
   8   and (d) request such person or persons to execute the “Acknowledgment and
   9   Agreement to Be Bound” that is attached hereto as Exhibit A.
  10

  11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  12   PROTECTED MATERIAL
  13         When a Producing Party gives notice to Receiving Parties that certain
  14   inadvertently produced material is subject to a claim of privilege or other protection,
  15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  17   procedure may be established in an e-discovery order that provides for production
  18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  19   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  20   communication or information covered by the attorney-client privilege or work
  21   product protection, the parties may incorporate their agreement in the stipulated
  22   protective order submitted to the court.
  23

  24   12.   MISCELLANEOUS
  25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26   person to seek its modification by the Court in the future.
  27

  28
                                         11
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 12 of 14 Page ID #:374




   1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   2   Protective Order no Party waives any right it otherwise would have to object to
   3   disclosing or producing any information or item on any ground not addressed in this
   4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   5   ground to use in evidence of any of the material covered by this Protective Order.
   6         12.3 Filing Protected Material. A Party that seeks to file under seal any
   7   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   8   only be filed under seal pursuant to a court order authorizing the sealing of the
   9   specific Protected Material at issue. If a Party's request to file Protected Material
  10   under seal is denied by the court, then the Receiving Party may file the information
  11   in the public record unless otherwise instructed by the court.
  12

  13   13.   FINAL DISPOSITION
  14         After the final disposition of this Action, as defined in paragraph 4, within 60
  15   days of a written request by the Designating Party, each Receiving Party must return
  16   all Protected Material to the Producing Party or destroy such material. As used in
  17   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  18   summaries, and any other format reproducing or capturing any of the Protected
  19   Material. Whether the Protected Material is returned or destroyed, the Receiving
  20   Party must submit a written certification to the Producing Party (and, if not the same
  21   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  22   (by category, where appropriate) all the Protected Material that was returned or
  23   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  24   abstracts, compilations, summaries or any other format reproducing or capturing any
  25   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  28
                                         12
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 13 of 14 Page ID #:375




   1   reports, attorney work product, and consultant and expert work product, even if such
   2   materials contain Protected Material. Any such archival copies that contain or
   3   constitute Protected Material remain subject to this Protective Order as set forth in
   4   Section 4 (DURATION).
   5

   6   14.   Any willful violation of this Order may be punished by civil or criminal
   7   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
   8   authorities, or other appropriate action at the discretion of the Court.
   9

  10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  11
                                                   FINKELSTEIN & KRINSK LLP
  12

  13   DATED: _9/10/2021____                       _/s/ John Nelson _________
                                                   John Nelson
  14                                               Attorneys for Plaintiff Jason Rothman,
                                                   Individually and on Behalf of All Others
  15                                               Similarly Situated
  16
                                                   GORDON REES SCULLY
  17                                               MANSUKHANI LLP
  18
       DATED: _9/10/2021____                       _/s/ Justin D. Lewis________
  19                                               Justin D. Lewis
                                                   Attorneys for Defendant Equinox
  20                                               Holdings, Inc.
  21

  22
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  23

  24
              9/13/2021
       DATED:_______________                       __________________________________
  25                                               HON. MICHAEL R. WILNER
                                                   United States Magistrate Judge
  26

  27

  28
                                         13
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                     2:20-cv-9760
Case 2:20-cv-09760-CAS-MRW Document 32 Filed 09/13/21 Page 14 of 14 Page ID #:376




   1
                                             EXHIBIT A
   2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4
             I, _____________________________ [full name], of _________________
   5
       [full address], declare under penalty of perjury that I have read in its entirety and
   6
       understand the Stipulated Protective Order that was issued by the United States
   7
       District Court for the Central District of California on [date] in the case of
   8
       ___________ [insert case name and number]. I agree to comply with and to be
   9
       bound by all the terms of this Stipulated Protective Order and I understand and
  10
       acknowledge that failure to so comply could expose me to sanctions and punishment
  11
       in the nature of contempt. I solemnly promise that I will not disclose in any manner
  12
       any information or item that is subject to this Stipulated Protective Order to any
  13
       person or entity except in strict compliance with the provisions of this Order.
  14
             I further agree to submit to the jurisdiction of the United States District Court
  15
       for the Central District of California for the purpose of enforcing the terms of this
  16
       Stipulated Protective Order, even if such enforcement proceedings occur after
  17
       termination of this action. I hereby appoint __________________________ [full
  18
       name] of _______________________________________ [full address and
  19
       telephone number] as my California agent for service of process in connection with
  20
       this action or any proceedings related to enforcement of this Stipulated Protective
  21
       Order.
  22
       Date: ______________________________________
  23
       City and State where signed: _________________________________
  24

  25
       Printed name: _______________________________
  26

  27
       Signature: __________________________________
  28
                                         14
       [PROPOSED] STIPULATED PROTECTIVE ORDER                                   2:20-cv-9760
